620 So.2d 1105 (1993)
Magalene PRICE, Appellant,
v.
STATE of Florida, Appellee.
No. 92-3024.
District Court of Appeal of Florida, Fourth District.
June 30, 1993.
Richard L. Jorandby, Public Defender, and Robert Friedman, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Melvina Racey Flaherty, Asst. Atty. Gen., West Palm Beach, for appellee.
*1106 PER CURIAM.
We agree with appellant's contention that the trial court erred in ordering her to perform community service in lieu of paying court costs. The statute authorizing the imposition of community service in lieu of costs was amended effective October 1, 1986, and eliminated this alternative. Section 27.3455, Fla. Stat. (Supp. 1986). Accordingly, we reverse the imposition of community service in lieu of court costs and remand the case to the trial court for the determination of costs after giving appellant adequate notice and an opportunity to be heard. Rowe v. State, 558 So.2d 174, 175 (Fla. 5th DCA 1990).
REVERSED AND REMANDED.
GUNTHER, POLEN and KLEIN, JJ., concur.